Case: 15-40227       Document: 00514455367      Page: 1    Date Filed: 05/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 15-40227                        May 2, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                Plaintiff – Appellee,

v.

JOSE PRISCILIANO GRACIA-CANTU,

                Defendant – Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:14-CR-815-1


Before KING*, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:**
      Jose       Prisciliano    Gracia-Cantu      appeals      the   district           court’s
determination that a conviction under Texas Penal Code sections 22.01(a)(1)
and (b)(2) for “Assault – Family Violence” qualifies as a crime of violence
under 18 U.S.C. § 16, and is therefore an aggravated felony for purposes of 8
U.S.C. § 1101(a)(43)(F) and U.S.S.G. § 2L1.2(b)(1)(C). Consistent with our



      *   Concurring in the judgment only.
      **  Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set
forth in Fifth Circuit Rule 47.5.4.
    Case: 15-40227     Document: 00514455367      Page: 2   Date Filed: 05/02/2018



                                   No. 15-40227
binding precedent, we determine that a conviction under Texas Penal Code
sections 22.01(a)(1) and (b)(2) does not fall within the definition of a crime of
violence under 18 U.S.C. § 16(a). In light of the Supreme Court’s holding that
18 U.S.C. § 16(b) is unconstitutionally vague, we determine that the sentence
cannot be supported by § 16(b) either.        Therefore, we VACATE Gracia-
Cantu’s sentence and REMAND for resentencing.
                                        I.
      Gracia-Cantu pleaded guilty to a single-count indictment for being an
alien unlawfully present in the United States following deportation in
violation of 8 U.S.C. §§ 1326(a) and (b)(1). Gracia-Cantu had a prior Texas
felony conviction for “Assault – Family Violence” under Texas Penal Code
sections 22.01(a)(1) and (b)(2).    The pre-sentence report recommended an
eight-level increase pursuant to 8 U.S.C. § 1101(a)(43)(F) and U.S.S.G.
§ 2L1.2(b)(1)(C) because Gracia-Cantu had been previously convicted of an
aggravated felony prior to deportation. Gracia-Cantu filed an objection to the
pre-sentence report, arguing that because his prior Texas conviction was not
a crime of violence under 18 U.S.C. § 16, the conviction did not qualify as an
aggravated    felony   under    8    U.S.C.    § 1101(a)(43)(F)   and    U.S.S.G.
§ 2L1.2(b)(1)(C). As to § 16(a), Gracia-Cantu objected that the use of force is
not an element of the offense under Fifth Circuit precedent, and as to § 16(b),
he objected that the offense does not always entail a substantial risk that
force will be used. The government argued that the statutes presented a risk
of force, even if they did not require the use of force, and that the statutes do
require the use of force under intervening Supreme Court caselaw.
      The district court overruled the objection, finding that the prior offense
was a crime of violence qualifying as an aggravated felony for purposes of
U.S.S.G. § 2L1.2(b)(1)(C). In doing so, the district court looked at the prior
judgment of conviction, which stated that the bodily injury occurred by
                                        2
    Case: 15-40227    Document: 00514455367     Page: 3   Date Filed: 05/02/2018



                                 No. 15-40227
“striking said Maria Garcia on or about the head with an object: to wit, a
can.” The district court then stated: “And by striking and, you know, clearly,
common sense tells you that you strike somebody with—I mean, first of all,
causing bodily injury by striking her with a can is—requires force.” Gracia-
Cantu timely appealed his 41-month sentence.
                                      II.
      We first address whether Gracia-Cantu’s prior conviction qualifies as a
crime of violence under 18 U.S.C. § 16(a).       When, as here, a defendant
properly preserves an objection to the classification of a prior offense as an
aggravated felony, our review is de novo. United States v. Medina-Anicacio,
325 F.3d 638, 643 (5th Cir. 2003); see also United States v. Sanchez-Ledezma,
630 F.3d 447, 449 (5th Cir. 2011) (stating that review is de novo where an
“appeal concerns only the interpretation of the United States Sentencing
Guidelines and statutory provisions incorporated in the Sentencing
Guidelines by reference”).
      Section 16(a) defines a “crime of violence” as: “an offense that has as an
element the use, attempted use, or threatened use of physical force against
the person or property of another.” 18 U.S.C. § 16(a). During the pendency of
this appeal, multiple Supreme Court and Fifth Circuit decisions interpreting
the term “crime of violence” in different statutory and Guidelines contexts
have shifted the legal landscape. The government argues that the court’s
precedent that a conviction under Texas Penal Code section 22.01(a)(1) is not
a crime of violence for § 16(a) purposes has been abrogated by United States
v. Castleman, 134 S. Ct. 1405 (2014), and Voisine v. United States, 136 S. Ct.
2272 (2016). See United States v. Villegas-Hernandez, 468 F.3d 874, 879 (5th
Cir. 2006) (holding that the “use of force is not an element of assault under
section 22.01(a)(1), and the assault offense does not fit subsection 16(a)’s
definition for crime of violence”); United States v. Vargas-Duran, 356 F.3d
3
    Case: 15-40227      Document: 00514455367        Page: 4    Date Filed: 05/02/2018



                                    No. 15-40227
598, 606 (5th Cir. 2004) (en banc) (stating that there is “a difference between
a defendant’s causation of an injury and the defendant’s use of force”).
      The government’s argument, however, is foreclosed by our rule of
orderliness. See United States v. Tanksley, 848 F.3d 347, 350 (5th Cir. 2017)
(stating that under the rule of orderliness “one panel of this Court may not
overrule another” unless a “Supreme Court decision ‘expressly or implicitly’
overrules one of our precedents” (first quoting United States v. Segura, 747
F.3d 323, 328 (5th Cir. 2014); and then quoting United States v. Kirk, 528
F.2d 1057, 1063 (5th Cir. 1976))). In United States v. Rico-Mejia, the court
held that “Castleman does not disturb this court’s precedent regarding the
characterization of crimes of violence . . . .” 859 F.3d 318, 322–23 (5th Cir.
2017). We again confirmed that Castleman did not overrule our precedent in
United States v. Reyes-Contreras, 882 F.3d 113, 123 (5th Cir. 2018) (“A post-
Castleman panel, in United States v. Rico-Mejia . . . , has already held that
Castleman does not abrogate our decisions on the use of force under the
Guidelines, binding us by the rule of orderliness.”). While the government
contends that Rico-Mejia itself does not adhere to the rule of orderliness, the
Reyes-Contreras decision already determined that Rico-Mejia is the court’s
controlling precedent. 1     See id.   Therefore, under our binding precedent,
Gracia-Cantu’s conviction is not a crime of violence under § 16(a). 2




      1 The government acknowledged at oral argument that it raised its argument that
Rico-Mejia did not adhere to the rule of orderliness in its Reyes-Contreras briefing.

      2 Since oral argument in the instant case, the government has filed a petition for
rehearing en banc in Reyes-Contreras, which remains pending.

                                           4
     Case: 15-40227      Document: 00514455367         Page: 5    Date Filed: 05/02/2018



                                      No. 15-40227
                                            III.
       We next address whether Gracia-Cantu’s conviction qualifies as a crime
of violence under 18 U.S.C. § 16(b). 3 During the pendency of this appeal, the
Court held in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), that § 16(b) is
unconstitutionally vague. Id. at 1223. The parties agree that Gracia-Cantu
did not object at the time of sentencing that § 16(b) is void for vagueness and
that review is for plain error. 4 Puzzlingly though, the government utterly
fails to brief the plain-error issue and instead relies on the foreclosure
argument, which is not enough, as the Supreme Court has the last word.
Under these circumstances, we are satisfied that appellant has established
plain error.
       To obtain relief under plain-error review, an appellant must show: (1)
an error or defect that was not affirmatively waived; (2) the legal error is
clear or obvious; (3) the error affected the appellant’s substantial rights; and
(4) if the first three prongs are satisfied, that the court should exercise its
discretion to correct the error because it “seriously affects the fairness,
integrity or public reputation of judicial proceedings.”               United States v.
Carlile, 884 F.3d 554, 556–57 (5th Cir. 2018) (quoting United States v. Prieto,
801 F.3d 547, 549–50 (5th Cir. 2015)).



       3  Gracia-Cantu raised two arguments as to § 16(b): (1) that § 16(b) is
unconstitutionally vague; and (2) that Gracia-Cantu’s Texas assault conviction does not
present a substantial risk of using physical force. We determine that the first argument is
dispositive of the appeal and do not reach the second.

       4  We do not address the government’s untimely argument, raised for the first time in
two sentences in its April 25, 2018 28(j) letter, that Dimaya is not dispositive because
Gracia-Cantu’s § 16(b) challenge is essentially a challenge to the Guidelines, which are not
subject to a void for vagueness challenge under Beckles v. United States, 137 S. Ct. 886
(2017). See United States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010) (“A party that
asserts an argument on appeal, but fails to adequately brief it, is deemed to have waived
it.” (quoting Knatt v. Hosp. Serv. Dist. No. 1, 327 F. App’x 472, 483 (5th Cir. 2009))).

                                             5
     Case: 15-40227       Document: 00514455367         Page: 6    Date Filed: 05/02/2018



                                      No. 15-40227
       Dimaya establishes that it is error to use § 16(b) to bring an offense
within the ambit of the term “crime of violence.” At the time of sentencing,
Supreme Court precedent foreclosed this objection, and after an intervening
change in the law, that argument was again foreclosed by this court during
the pendency of Gracia-Cantu’s appeal. However, “the error became clear in
light of a decision announced while this case was still on direct appeal.”
United States v. Hornyak, 805 F.3d 196, 199 (5th Cir. 2015) (citing Henderson
v. United States, 568 U.S. 266, 269 (2013)).               This error affected Gracia-
Cantu’s substantial rights, as he received a 41-month sentence that is 11
months above the Guidelines range that applies for Gracia-Cantu’s criminal-
history level if a conviction under Texas Penal Code sections 22.01(a)(1) and
(b)(2) is not a crime of violence under 18 U.S.C. § 16. See United States v.
Reyes-Ochoa, 861 F.3d 582, 589 (5th Cir. 2017) (“[A] sentence under an
incorrect Guidelines range ‘can, and most often will, be sufficient to show a
reasonable probability of a different outcome absent the error.’” (quoting
Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016))).
       Determining that Gracia-Cantu satisfies the first three prongs of plain-
error review, we turn to whether prong four is satisfied.                   Gracia-Cantu
argues that we should exercise our discretion on prong four because the
district court did not indicate that it would have imposed an above-
Guidelines sentence if it had considered the correct range. The government
has not argued here that we should not exercise our fourth-prong discretion. 5
       Gracia-Cantu’s sentence was 11 months above the top of his correct
Guideline range—a 36% increase.                  “We conclude ‘that the substantial


       5 The government’s April 25, 2018 28(j) letter contends that the court must consider
whether Gracia-Cantu prevails under the fourth prong but does not contain any argument
as to why Gracia-Cantu does not prevail other than directing the court to approximately
fifteen seconds of audio during oral argument. This is insufficient to contest Gracia-Cantu’s
fourth-prong arguments. See Scroggins, 599 F.3d at 446.
                                             6
    Case: 15-40227     Document: 00514455367     Page: 7   Date Filed: 05/02/2018



                                  No. 15-40227
disparity between the imposed sentence and the applicable Guidelines range
warrants the exercise of our discretion to correct the error.’” Reyes-Ochoa, 861
F.3d at 589 (quoting United States v. Mudekunye, 646 F.3d 281, 291 (5th Cir.
2011)). Moreover, counseling in favor of exercising our discretion here is that
the higher sentence resulted from the application of a statute declared
unconstitutionally void by the Supreme Court while the claim was on direct
appeal. See United States v. Maldonado, 638 F. App’x 360, 363 (5th Cir.
2016) (exercising fourth-prong discretion because requiring the appellant to
serve additional prison time based on an unconstitutional statute “would cast
significant doubt on the fairness of the criminal justice system” (quoting
Hornyak, 805 F.3d at 199)); Hornyak, 805 F.3d at 199 (stating that if the
error resulting in a higher sentence is of a “constitutional magnitude,” it is a
factor that favors exercising fourth-prong discretion); see also United States v.
Torres, 856 F.3d 1095, 1100 (5th Cir. 2017) (stating that the exercise of
fourth-prong discretion is appropriate when there is a significant disparity in
time to be served and the presence of an additional element that “raises a
question as to the ‘fairness of judicial proceedings’” (quoting Puckett v. United
States, 556 U.S. 129, 135 (2009)). Here, under the totality of circumstances of
this case, including that the government has briefed no argument as to why
we should not exercise our discretion, the increased sentence resulted from
applying an unconstitutionally vague statute, and there was a substantial
disparity between Guidelines ranges, we determine that we should exercise
our discretion to correct the error.
                                       IV.
      For the foregoing reasons, we VACATE Gracia-Cantu’s sentence and
REMAND for resentencing consistent with this opinion.




                                       7